Citation Nr: 0205428	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-03 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for skin keratosis and 
tinea pedis, to include as due to exposure to herbicides in 
service.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
herbicides in service.  

3.  Entitlement to service connection for arteriosclerotic 
vascular disease and residuals of stroke, to include as due 
to exposure to herbicides in service.  

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to service connection for an affective 
disorder.  

6.  Entitlement to service connection for loss of teeth.  



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1969 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

The Board issued a decision in this case in January 1999 in 
which it denied each claim.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a December 2000 Order, the Court vacated the 
Board decision and remanded the case to the Board for 
consideration of matters raised in the Order.  In May 2001, 
the Board remanded the case to the RO for additional 
development.  The case is now again before the Board for 
final appellate review.   

The veteran's September 1997 statement raises a service 
connection claim for liver disease.  In addition, in his 
December 2001 statement, the veteran raises the claim of 
service connection for alcohol dependency.  Neither issue has 
been developed and adjudicated by the RO nor is inextricably 
intertwined with the issues currently on appeal.  Both 
matters are therefore referred to the RO for the appropriate 
action.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Keratosis, tinea pedis, COPD, and arteriosclerotic 
vascular disease are not designated diseases associated with 
exposure to herbicides.  

3.  The record does not reveal arteriosclerotic vascular 
disease or degenerative disease of the lumbar spine manifest 
to a compensable degree within one year after the veteran's 
separation from service.    

4.  There is no competent evidence of record establishing a 
relationship between skin keratosis, tinea pedis, COPD, 
arteriosclerotic vascular disease and residuals of stroke, a 
back disorder, or an affective disorder and the veteran's 
period of active duty service or any incident occurring 
therein, including herbicide exposure.    

5.  There is no evidence of record showing dental disability 
for which service connection or eligibility for VA outpatient 
dental treatment may be established. 


CONCLUSIONS OF LAW

1.  Skin keratosis and tinea pedis were not incurred or 
aggravated during active duty service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2001).   

2.  COPD was not incurred or aggravated during active duty 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2001).

3.  Arteriosclerotic vascular disease and residuals of stroke 
were not incurred or aggravated during active duty service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2001).

4.  A back disorder was not incurred or aggravated in 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

5.  An affective disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).

6.  Entitlement to service connection for loss of teeth is 
not established.  38 U.S.C.A. §§ 1712, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.381, 17.161 (2001); 
38 C.F.R. §§ 3.381, 4.419 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of 
letters dated in April 1996 and December 1996, the January 
1997 rating decision, the February 1997 statement of the 
case, and the supplemental statement of the case issued in 
December 2001, the RO provided the veteran with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in May 2001, the RO explained the effects of the 
VCAA, again described the evidence needed to prevail in 
service connection claims, and asked the veteran to submit or 
authorize VA to obtain additional evidence in support of his 
appeal.  The RO received no substantive response from the 
veteran.  

With further respect to the duty assist, the RO has secured 
VA treatment records and all private medical records as 
authorized by the veteran.  Although the veteran alleges that 
some of his service medical records are missing, the August 
2001 response from the National Personnel Records Center 
(NPRC) confirms that all available records have been sent to 
the RO.  The Board notes also that the veteran was on active 
duty through July 1976, such that any allegation that he had 
records stored and then lost at NPRC because of the 1973 fire 
is without merit.  Although the veteran has not been afforded 
a VA examination in connection with this appeal, the Board 
concludes on the basis of the evidence of record that none is 
required by law.  Therefore, the Board is satisfied that the 
duty to assist has been met.  Finally, the veteran has had 
ample opportunity to present evidence and argument in support 
of his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the May 2001 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).


Service Connection for Non-Dental Disorders

Factual Background

Review of service medical records disclosed no complaint, 
treatment, or diagnosis of disorder of the skin, 
cardiovascular system, respiratory system, or back.  
Similarly, there is no record of psychiatric complaints or 
diagnosis.  The report of the July 1976 separation 
examination was negative for relevant abnormality.   

The report of the July 1995 VA general medical examination 
was significant for red plaque-like lesions on sun-exposed 
surfaces of the forearms and scaly rash on the feet.  The 
cardiovascular system was normal.  The examiner noted that 
the veteran smoked two packs of cigarettes per day.  
Examination of the respiratory system revealed abnormalities.  
The report also noted a history of alcohol abuse.  It was 
negative for findings or complaints related to the back.  The 
psychiatric section noted history of alcohol abuse, veteran 
ill at ease and with poor hygiene.  Chest X-rays reflected 
changes consistent with "smokers lung" and degenerative 
changes in the thoracic spine.  The diagnosis included tinea 
pedis, solar keratosis, and COPD.  

The RO obtained VA medical records dated through May 2001.  
The veteran presented in May 1995 describing a skin problem 
since 1971 in service.  Examination revealed petechial-
looking spots on hands and forearms.  Entries dated in June 
1995 notes a few petechiae noted on forearms due to capillary 
fragility due to age.  Records indicated the veteran sought 
outpatient treatment for alcoholism in June 1995.  Subsequent 
records included a diagnosis of dysthymic disorder.  

The RO also secured medical records from D. Jung, M.D.  In 
May 1995, the veteran complained of discoloration of the 
forearms.  He presented to the emergency room in November 
1995 for right-sided weakness.  He related a history of COPD, 
cirrhosis, skin cancer, and psychiatric disorder.  The 
assessment initially was possible transient cerebral ischemia 
and ultimately was reversible ischemic neurologic deficit.  
Doppler study showed severe stenosis of the left internal 
carotid artery.  Notes dated later in November 1995 indicated 
that the veteran claimed that his emphysema was probably 
caused by cigarette smoking, though he continued to smoke.  
Physical examination was essentially unremarkable.  

Records dated in March 1996 from Hilo Family Practice Center 
stated that the veteran was a heavy smoker with apparent 
small cerebrovascular accident about four months earlier.  
Tests showed total occlusion of the left internal carotid 
artery and stenosis of the right internal carotid artery and 
mild to moderate stenosis of the vertebral arteries.  Records 
dated in April 1996 reflected test results showing mild 
stenosis of the proximal right external iliac artery.  A 
state physical examination report completed in April 1996 
indicated that examination was significant for total 
occlusion of the left internal carotid artery, degenerative 
arthritis of the lumbar spine, actinic keratosis, and L5-S1 
radiculopathy.  The diagnosis was arteriosclerotic vascular 
disease with occlusion and degenerative disease of the 
lumbosacral spine.  Onset of disability was noted as November 
1995.  X-rays of the lumbosacral spine taken in May 1996 
showed mild L4-5 disc space narrowing with mild anterior 
osteophytes, diagnosed as degenerative joint disease.  

An April 1996 statement from M. Dang, M.D., related that he 
suspected that the veteran's lower extremity symptoms might 
be due to neuromuscular problems rather than vascular 
problems.  

State mental health evaluations dated in May 1995 and October 
1995 indicated that the veteran had been assessed as having 
an affective disorder and a substance addiction disorder.  
The November 1995 statement from the veteran's VA 
psychiatrist advised that he had treated the veteran since 
June 1995 and that evaluation of his employability should 
include a psychiatric evaluation.   

The veteran offered various written statements in support of 
his appeal.  In April 1996, he alleged exposure to hazardous 
gases in service.  In September 1996, he stated that his 
keratosis was related to Agent Orange exposure, explaining 
that he had to be treated for the skin problem after he left 
Asia.  He also alleged that his vascular disease was related 
to service.  In an October 1996 statement, the veteran 
asserted that skin keratosis, COPD, arteriosclerotic vascular 
disease, and tinea pedis were related to service in Asia and 
Agent Orange exposure.  With respect to his back claim, he 
alleged that he was drafted with L4-5 spine problems that 
were aggravated in service.  He added that hardship was 
causing his affective disorder.  In December 1996, the 
veteran related that records from his family physician had 
been destroyed.  Finally, in a statement offered in December 
2001, the veteran stated that exposure to herbicides, gases, 
tear gas, and smoke bombs in service contributed to his 
disabilities.  In addition, he suggested that service 
contributed to his COPD by providing cigarettes with meals.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure).   

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arteriosclerosis and arthritis).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of ten percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  
Herbicide exposure is presumed if the veteran has a 
designated disease and served in Vietnam during the Vietnam 
era.  38 C.F.R. § 3.307(a)(6)(iii).  The presumption may be 
rebutted by affirmative, though not necessarily conclusive, 
evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. 
§ 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See 66 Fed. 
Reg. 23,166 (2001) (amending 38 C.F.R. 
§ 3.309(e) to include Type II Diabetes Mellitus).    

The Board notes that recent legislation established, among 
other things, a presumption of herbicide exposure to a 
veteran who served in Vietnam from January 9, 1962 to May 7, 
1975, even without diagnosis of a presumptive disease, absent 
affirmative evidence to the contrary.  Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 201, 
115 Stat. 976 (2001) (effective Dec. 27, 2001) (to be 
codified as amended at 38 U.S.C. § 1116(f)).  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (generally, where the law 
changes after a claim has been filed or reopened but before 
the appeal process has been concluded, the version most 
favorable to the veteran will apply).      

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).     

Initially, the Board finds that there is no basis for 
establishing service connection using applicable 
presumptions.  With respect to the claims related to 
herbicide exposure, the Board notes that service documents 
reflect receipt of medals denoting service in Vietnam.  
However, keratosis, tinea pedis, COPD, and arteriosclerotic 
vascular disease are not listed among the designated diseases 
associated with herbicide exposure.  Although the veteran 
does not specifically allege a relationship to herbicide 
exposure, the Board notes that the remaining disabilities, 
degenerative joint disease of the lumbosacral spine and 
dysthymic disorder, are likewise absent from the list of 
designated diseases.  Therefore, even assuming the veteran 
was exposed to Agent Orange or other herbicide agent in 
service in Vietnam, the requirements for establishing 
presumptive service connection are not met.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).    

Similarly, there is no evidence that either arteriosclerotic 
vascular disease or degenerative disease of the lumbosacral 
spine was manifest to a compensable degree within one year 
after the veteran's separation from service.  In fact, the 
record shows no diagnosis for the disorders until 1996, many 
years after his discharge.  Therefore, the presumption of in-
service incurrence for chronic disease is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

The Board must now consider each claim on a direct basis.  
The medical evidence of record reveals diagnosis of 
keratosis, tinea pedis, COPD, arteriosclerotic vascular 
disease, degenerative joint disease of the lumbosacral spine, 
and dysthymic disorder.  The veteran alleges that each 
disorder is in some way related to service. 

However, service medical records reveal no chronic disability 
of the skin, respiratory system, cardiovascular system, or 
lumbosacral spine, and no chronic psychiatric disorder.  In 
fact, service medical records are negative for any mention of 
the alleged disorders.  As there is no medical evidence of 
the disorders until 1995, nearly 20 years after the veteran's 
separation from service in 1976, there is little evidence of 
post-service continued symptoms.  Thus, service connection 
may not be established on the basis of chronicity in service 
or continuity of symptomatology after service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Moreover, review 
of the record reveals no competent evidence that establishes 
a relationship between any of the disorders and the veteran's 
period of active service or any incident therein, to include 
herbicide exposure.  Absent such evidence, the claims must 
fail.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  

The Board notes that the diagnosis of COPD and chest X-ray 
findings the July 1995 VA examination consistent with 
"smoker's lung" suggest a medical relationship between 
tobacco use and COPD.  Private medical records note that the 
veteran was a heavy smoker and, apparently, continues to 
smoke.  The Board notes that the veteran is free to argue a 
relationship between smoking in service and his COPD.  See 38 
U.S.C.A. § 1103 (West Supp. 2001) (for claims filed after 
June 9, 1998, the law prohibits service connection of a death 
or disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during active duty service).  However, the record is 
negative for any competent medical evidence to support his 
claim.      

The Board acknowledges that the veteran alleges a 
relationship between each disorder and service, particularly 
exposure to a variety of chemicals.  However, it is 
emphasized that the record is negative for any indication 
that the veteran is an appropriately trained medical 
professional.  Thus, as a lay person, he is competent to 
relate and describe injuries and symptoms.  However, his 
personal opinion as to the etiology of each disability at 
issue is not competent evidence needed to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.     

With respect to the claim for back disorder, the Board notes 
that the veteran alleged in his October 1996 statement that 
service aggravated L4-5 spine problems that existed when he 
was drafted.  However, as discussed previously, the veteran's 
lay opinion as to such matters is insufficient to establish 
service connection. Id.  Moreover, the May 1968 pre-induction 
examination is negative for findings of any abnormality of 
the spine.  Absent evidence confirming the existence of 
disability at entrance, there is no basis for establishing 
service connection due to aggravation.  38 U.S.C.A. §§ 1111, 
1132; 38 C.F.R. § 3.304(b).

In conclusion, the Board finds no relative balance of 
evidence for and against the veteran's claim.  There is 
simply no competent evidence establishing a relationship 
between the disorders at issue and the veteran's period of 
active duty service.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for skin keratosis and tinea pedis, COPD, arteriosclerotic 
vascular disease, a back disorder, and an affective disorder.  
The benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b).  


Service Connection for Loss of Teeth

The Board notes that, during the pendency of the veteran's 
appeal, VA amended the regulations setting forth the 
requirements for service connection for dental conditions, 
effective June 8, 1999.  64 Fed. Reg. 30,392-30,393 (1999).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant will apply.  See Karnas, supra.  

Upon review of the amendments, the Board finds that the only 
substantive change made effects the duration of time required 
after entry into service for the incurrence of the dental 
conditions for purposes of establishing service connection.  
Under the specific facts of the veteran's case, this changed 
requirement has no impact on the veteran's claim.  Therefore, 
neither version of the regulations is more or less favorable 
to the veteran.  The Board finds that its consideration of 
the veteran's claim, even though the RO did not address the 
amended regulations, will therefore not prejudice the veteran 
in any way.  Bernard, 4 Vet. App. at 392-94.  

Each defective or missing tooth and disease of the teeth and 
periodontal tissues is considered separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  38 C.F.R. § 3.381(a) (1998); 
38 C.F.R. § 3.381(b) (2001).  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  38 C.F.R. § 4.149 (1998); 38 C.F.R. § 3.381(a) 
(2001).   

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998); 38 C.F.R. § 3.381(b) (2001).  A veteran with a 
noncompensable service-connected dental condition due to 
dental trauma is entitled to any reasonably necessary dental 
treatment without time limitations for conditions which are 
attributable to the service trauma.  38 C.F.R. § 17.161(c); 
see 38 U.S.C.A. § 1712.  Allowances for dental treatment for 
service-connected noncompensable dental conditions not due to 
trauma are typically subject to limitation of one-time 
treatment and timely application after service.  38 C.F.R. 
§ 17.161(b); see 38 C.F.R. §§ 17.161(a), (d), and (e) (for 
exceptions).  

The May 1968 pre-induction examination did not include 
specific dental findings, but noted that dental status was 
acceptable.  Periodic examination in May 1974 found multiple 
nonrestorable teeth throughout the mouth, several restorable 
teeth, and one missing tooth on the lower right side (tooth 
31).  The examination was noted as T-3 exam, Class 3.  The 
accompanying report of medical history showed a negative 
indicator for history of severe tooth or gum trouble.  Dental 
examination at separation performed in July 1976 noted 
multiple non-restorable and multiple restorable teeth and was 
denoted as T-3 exam, Class 4.  Dental restoration was 
recommended.  Review of dental records dated in March 1969 
revealed notation of missing tooth 31, on the lower right 
side.  Dental records confirmed the exam status noted on 
examination reports from May 1974 and July 1976.  Notes 
indicated that the veteran refused any dental treatment.  

In this case, in his October 1996 statement, the veteran 
alleges only that he has loss of teeth, apparently because no 
dental work had been performed in service, which caused 
difficulty eating.  The evidence does show that he has few 
teeth remaining.  However, as stated above, replaceable 
missing teeth may be service-connected only for purposes of 
VA outpatient dental treatment.  38 C.F.R. § 4.149 (1998); 
38 C.F.R. § 3.381(a) (2001).  There is no indication that the 
veteran's tooth loss is related to combat wound or other 
service trauma.  38 C.F.R. § 3.381(e) (1998); 38 C.F.R. § 
3.381(b) (2001).  Thus, the veteran is not entitled to dental 
treatment without time limit.  38 C.F.R. § 17.161(c).  
Moreover, there is no evidence of application for VA 
outpatient dental treatment within one year after his 
separation from service.  38 C.F.R. § 17.161(b)(2)(i).  Thus, 
the evidence fails to show any dental disability for which 
service connected compensation may be paid or for which 
dental treatment is allowed.  Therefore, the appeal is 
denied.    



ORDER

Service connection for skin keratosis and tinea pedis, to 
include as due to exposure to herbicides in service, is 
denied.    

Service connection for COPD, to include as due to exposure to 
herbicides in service, is denied.  

Service connection for arteriosclerotic vascular disease and 
residuals of stroke, to include as due to exposure to 
herbicides in service, is denied.  

Service connection for a back disorder is denied.  

Service connection for an affective disorder is denied.  

Service connection for loss of teeth is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
	
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

